[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION de DEFENDANT'S MOTION TO CLARIFY DECISION (#113)
The defendant's motion is granted and the court clarifies CT Page 3788 the alimony order by amending Paragraph 2 to read as follows:
"2. The defendant is ordered to pay periodic alimony to the plaintiff until her remarriage, the death of the plaintiff, the death of the defendant prior to his retirement or upon his retirement as set out in paragraph 4 infra."
The judgment is ordered amend to reflect the foregoing.
HARRIGAN, J.